DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 12/21/2021 containing amendments and remarks to the claims and specification.
The rejection of claim 15 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claim. 

Drawings
The drawings were received on 12/21/2021.  These drawings are acceptable.

Status of the Claims
	Claims 1-8, 10-15 and 21 are pending. Claims 1, 3, 5, 10, 11 and 15 have been amended. Claims 9 and 16-20 have been cancelled. Claim 20 is new.  

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/21/2021, with respect to the rejection(s) of claims 1-15 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended claim 1 to recite a specific separation and have persuasively argued that the prior art of record failed to guide and motivate one of ordinary skill to separate a ketone mixture in the same manner as claimed in amended claim 1. Therefore, the 

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blommel et al. (US 2012/0198760 A1).
In regards to claim 1, Blommel discloses a method for converting biomass-derived feedstocks to C8+ hydrocarbons comprising:
providing a reactant stream comprising a first reactant which may be carboxylic acids having greater than 2 carbon atoms and catalytically reacting the first reactant stream in the presence of an acid condensation catalyst to produce a product comprising water, a plurality of C7- compounds and a plurality of C8+ compounds, wherein the C7- compounds and the C8+ compounds may comprise ketones having 3 to 24 carbon atoms  ([0023]; [0028]; [0046]; [0076]; [0083]);
separating C7- compounds from C8+
treating the C8+ compounds to form a product comprising C8+ alkanes ([0066]; [0067]).
Blommel discloses that the condensation reaction may involve ketonization of organic acids ([0053]; Fig. 8) and is therefore considered to explicitly disclose that carboxylic acid will form ketones. 

In regards to claim 2, Blommel explicitly discloses carboxylic acids, without limitations, may have from 2 to 7 carbon atoms ([0046]).

In regards to claim 3, Blommel explicitly discloses that ketones produced during condensation may include ketones having from 3 to 15 carbon atoms ([0076]; [0083]). 

In regards to claim 4, Blommel discloses that the condensation reaction may involve ketonization of organic acids and produces water and CO2 ([0023]; [0053]; Fig. 8). Blommel explicitly discloses carboxylic acids that anticipate the carboxylic acids recited in claim 4 having the same R groups ([0046]). 

In regards to claim 5, Blommel discloses that the treating of C8+ compounds results in deoxygenation of ketones to form alkanes ([0066]; [0067]).

In regards to claims 6-7, Blommel discloses that the C8+ alkanes may include normal paraffins and lists alkanes having between 8 to 15 carbon atoms ([0071]).

In regards to claim 8, Blommel discloses the first reactant may comprise carboxylic acids and further discloses that the first reactant may originate from biomass or a biomass-derived feedstock ([0042]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blommel et al. (US 2012/0198760 A1) as applied to claim 1 above, and further in view of Chung et al. (U.S. Patent No. 8,679,805).
In regards to claim 10, Blommel discloses that the C7- compounds which may include ketones, may be used for fuels after further processing ([0065]). 
Blommel does not appear to explicitly disclose treating the C7- compounds as recited in claim 10 resulting in an intermediate and water. 
However, Chung discloses a method for preparing branched transportation fuel from mixtures of ketones comprising aldol condensation and dehydration to produce intermediate enones and water similarly as recited in claim 10 (col. 8, lines 6-47; Reaction Scheme 6). Chung discloses examples in which ketones having 7 or less carbon atoms are treated to form branched paraffinic hydrocarbons (Example 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious for one having ordinary skill in the art to modify the process of Blommel by processing at least a portion of the C7- compounds as taught by Chung to form enone intermediates and subsequently branched transportation fuels because Blommel teaches that the C7- compounds which may include ketones may be used for liquid fuels after further processing, Chung teaches a known method and reaction scheme for processing mixtures of ketones to form fuels, and this merely involves combining two known processes by taking a product from one process and using it as a feed to another process to yield predictable results, motivated by the suggestion in the prior art to process the products into fuels. 

In regards to claims 11-12, Chung teaches that the intermediate enones are further processed to form branched paraffins that may include paraffins having 10 or more carbon atoms (col. 8, lines 6-52; Examples).

In regards to claim 13, Chung discloses that the processing of intermediate enones to form paraffins involves deoxygenation (col. 8, lines 6-52). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blommel et al. (US 2012/0198760 A1) and Chung et al. (U.S. Patent No. 8,679,805) as applied to claims 1 and 9-11 above, and further in view of Slade et al. (US 2019/0218466 A1).
In regards to claim 14, Blommel, in view of Chung, reasonably discloses a process in which linear and branched paraffins for fuel products are produced.
Blommel, in view of Chung, does not appear to explicitly disclose mixing at least a portion of the linear paraffins with the branched paraffins to form a blended product. 
However, Slade, directed to blended fuel compositions, teaches that branched and linear paraffins may be used as blend materials for producing blended fuel compositions ([0057]; [0154]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Blommel, in view of Chung, by mixing at least a portion of the linear paraffins with a portion of the branched paraffins to from a blended product as taught by Slade because Blommel, in view of Chung, teaches producing linear and branched paraffins in overlapping carbon number ranges that are useful as transportation/diesel fuel, Slade teaches that diesel range linear and branched paraffins can be mixed and used to form blended diesel fuel compositions, and this merely involve using diesel range products as blendstocks in order to produce a diesel fuel.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blommel et al. (US 2012/0198760 A1) and Chung et al. (U.S. Patent No. 8,679,805) as applied to claims 1 and 9-10 above, and further in view of Miller et al. (US 2014/0073826 A1).
In regards to claims 15 and 21, Blommel, in view of Chung, discloses subjecting ketones and intermediate enones to hydrodeoxygenation to produce paraffins as discussed above. 
Blommel, in view of Chung, does not appear to explicitly disclose co-feeding at least a portion of the ketones or intermediate enones with at least one fat, an oil, or a grease to a deoxygenation step, wherein the deoxygenation step is the same step as treating the ketones or intermediate enones. 
However, Miller, directed to base oil upgrading by co-feeding a ketone feedstock, teaches that ketones and a base oil may be co-fed to a hydrocracking zone, wherein the hydrocracking zone involves a deoxygenation step ([0017]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Blommel, in view of Chung, by co-feeding a portion of the C8+ ketones with a base oil to a deoxygenation step as taught by Miller and perform a single deoxygenation step to convert the C8+ ketones and the base oil to form a hydrocarbon product because Blommel teaches that C8+ compounds may undergo a hydrotreating step to form paraffins, Miller teaches that ketones may co-fed with an oil to a hydrodeoxygenation step with an expectation of success in producing a hydrocarbon product, and this merely involves carrying out deoxygenation of ketones concurrently with converting a base oil which is known and taught in the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772